NUMBER 13-21-000409-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


JASON OMAR MORENO,                                                   Appellant,

                                                     v.

THE STATE OF TEXAS,                                                    Appellee.


                     On appeal from the 92nd District Court
                          of Hidalgo County, Texas.


                                           ORDER

            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

    Appellate counsel filed an Anders1 brief and a motion to withdraw as counsel in



    1See   Anders v. California, 386 U.S. 738, 744 (1967).
this cause. Appellant has been unable to examine the record in order to file a pro se

response to the Anders brief. Appellant has filed a motion for access to the appellate

record.

       The Court, having fully examined and considered appellant’s motion for access to

the appellate record, is of the opinion that, in the interest of justice, appellant’s motion

should be granted with order. Accordingly, we GRANT appellant’s motion, and it is

hereby ORDERED that the trial court ensure that appellant has the opportunity to fully

examine the appellate record on or before fifteen (15) days from the date of this order. It

is FURTHER ORDERED the trial court notify this Court as to the date upon which the

appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d 313

(Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty (20) days thereafter to file its response, if any.



                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of December, 2022.




                                              2